DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 13, filed on 12/01/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ahmed et al. (US 2003/0179227).

In the interest of compact prosecution, Examiner suggests that Applicant focus on claim amendments and arguments on other aspect.  Examiner would suggest that Applicant focus on the process of a first application register for sharing and notifications of changes of data dimensions/hierarchies of a second application, notification details i.e. describing changes and how the changes are imported to the shared hierarchies as discussed in instant specification [0038] or the details of automated subscription process i.e. registering for automated subscription for receiving changes, after reaching a high level confidence level automatically importing the changes to a Sharee application as discussed in instant specification paragraph [0039]. Examiner is available for an interview at the number below to discuss this option or other avenues at Applicant's convenience.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1,4-8, 11-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSBY et al. (US 2008/0109458) and in view of Kesler et al. (US 2009/0031230) and Soni et al. (US 2010/0211741) and in view of Segler et al. (US 10,853,331) and in view of Ahmed et al. (US 2003/0179227).

With respect to claim 1, COSBY teaches a method comprising: 
receiving, by a computer system via a first application, a request to update data within one or more data hierarchies associated with the first application (0051 ;adding a "NewCost" cost center to the "DE3" cost center group in hierarchy 444, the new cost center can be added to hierarchy 444 at financial system 504]; examiner’s note: the hierarchy 444 is associated with the first application financial system 504 and it receives request to update the data; also in paragraph [0007, an administrator of electronic transaction system 108 would notify an administrator of accounting system 102 via email or other communication of the addition of the new cost center to hierarchy 110 and the second administrator will try to update hierarchy 104 accordingly]; 
determining, by the computer system, one or more additional data hierarchies affected by the requested data update ([0051; changes to particular hierarchies can be propagated to other hierarchies and can be validated across hierarchies]; examiner’s note: the changes to one hierarchy is sent to other hierarchies that is affected. [0052; If the "NewCost" piece of reference data is a valid addition to centralized hierarchy 524, hierarchy management program 520 can export centralized hierarchy 524 to financial system 502 to update hierarchy 400]; examiner's note: the affected hierarchies are updated as well), the additional data hierarchies associated with one or more external applications other than the first application ([0012]; [0051]; examiner’s note: the financial system 504 is the first application and the financial system 502 is the external system);
retrieving, by the computer system, the additional data hierarchies associated with the external applications other than the first application ([0052; 0053]; examiner’s note: the affected other hierarchies are identified and updated, therefore, the user need to retrieve the hierarchies first to update the data);
determining that the requested data update affects one or more shared master data dimensions within a hierarchical master data store ((001 2], [0013], [0035, From the master set of reference data, the hierarchy management program can instantiate centralized hierarchies, validate changes to the centralized hierarchies and enforce business rules with respect to the centralized hierarchies], [0067, The database storing the master set of reference data can be separate from the databases used by 
in response to the requested data update, generating and outputting a graphical user interface, by the computer system ([0089]: examiner’s note: the modification of the hierarchy such as adding an object is done by the graphical user interface), wherein the graphical user interface includes:
(a) graphical representations of the data hierarchies associated with the first application ([0090, The hierarchy management program can receive local object 1002, access the parent of local node 1002 and update the parent node as shown by "DE3-2" global node 1008 to include the new global node child (represented at 1009)]; [0060, FIG. 7 is a graphical representation of the hierarchies of master reference data for the hierarchies of FIG. 4A and FIG. 4B]; [Fig. 12A-12C; examiners note: the node is updated which is in hierarchy and figs. 12A-12G is the graphical representations of the hierarchies]; [0058, At step 534, the user can make the hierarchy change in a centralized hierarchy corresponding to the subscribing system for which it was determined a hierarchy change should be made]; examiner’s note: the user can change data in the hierarchy, therefore the hierarchies are presented to the user) and graphical 
(i.e., by the "DE3-1" entry in "DE3Global" global object 724 of FIG. 9); [0090; The user can then be prompted to enter any local attributes of the automatically generated local node]; examiner's note: the update of the hierarchies are displayed to the user because the user can enter attributes); 
and rationalizing the hierarchical master data store using the requested data update (0010, wherein the master set of hierarchical reference data represents reference data from hierarchies for multiple subscribing systems]; [0012]; [0013]; [0035]; examiner’s note: the master set of reference data stores all the updates to the data from multiple other hierarchies), 
wherein rationalizing includes extracting reference data from a data hierarchy ([0010, 0012]; [0049, a master set of reference data 522. Master set of reference data 522 can include a copy of all the pieces of reference data being managed by hierarchy management system 514]; [0050, 0051, 0059]; examiner’s note: the master set of reference data 522 stores all the data managed by the other hierarchies, the data needs to be extracted first to add to the master data hierarchy) and the reference data is added to a master data hierarchy (fig. 5, [0051, The change can include the "NewCost" piece of reference data, the parent name "DE3" and any associated properties. Based on the relationship between the "NewCost" piece of reference data and the "DE3" piece of reference data, hierarchy management program 520 can add a "NewCost" piece of reference data to centralized hierarchy 528 and 
COSBY does not explicitly teach (a) a first graphical pane, wherein the first graphical pane is located in a center position of the graphical user interface; (b) a first graphical pane, graphical representations identifying the requested data update within each of the data hierarchy representations shown in the graphical interface, including and a preview of a potential future state of the one or more data hierarchies or additional data hierarchies if the request to update data within the one or more data hierarchies were to be committed and of one or more identified violations of one or more data integrity rules associated with the one or more data hierarchies or the one or more additional data hierarchies, wherein the second graphical pane is located in a right position of the graphical user interface; (c) a third graphical pane including graphical representations identifying properties or operations associated with one or more data hierarchies within the graphical user interface, wherein the third graphical pane is located in a right position of the graphical user interface; and d) a graphical component allowing the user to commit the requested data update via the graphical user interface; and (e) graphical representations identifying a reference data overlap between the one or more data hierarchies associated with the first application, the additional data hierarchies associated with the external applications, and the hierarchical master data store; and receiving, at the graphical user interface, an input indicating a commitment to the requested data update or commitment to a revision of the requested data update.
(b) graphical representations identifying the requested data update within each of the data hierarchy representations shown in the graphical interface (Fig. 86; [0116, FIG. 86 depicts the newly added Requested Date field on the Customer Order data entry screen]; examiner’s note: the add request is updated in the list customer order: fig. 17, 23 [0174, 0175]; examiner's note: fig. 17 displays that the records that needs to be updated in the customer order hierarchies are highlighted and fig. 20 displays another hierarchy Employee and the data that needs to be updated are highlighted which is identifying which data needs to be updated; [0027], data can be updated such as added, deleted; fig. 28, 37, 61, examiner’s note: the figs displays data hierarchies and updates are requested for each hierarchy; COSBY also teaches the hierarchies in [0090] and also requested update in [0051]), one or more identified violations of one or more data integrity rules associated with the one or more data hierarchies or the one or more additional data hierarchies ([0192, If any required data is missing or any business rules fail, the user is prompted to remedy the problem. Otherwise, dynamic SQL is generated to update the underlying database table]; [0316, When a business rule is violated, a message is presented to the end user informing them of the violation. Setting the Action Type to "Fatal" means that further processing cannot occur until the violation has been remedied. Setting the Action Type to "Warning" means that the user will have an opportunity to continue processing if they so desire]; examiner’s note: the violated rules are identified and the user is notified of the violation; moreover, Soni teaches [0112, Using such a UI 600 of FIG. 6 enables a user to manage composite data to reduce or eliminate unintentional data loss, 
(c) graphical representations identifying properties operations associated with one or more data hierarchies within the graphical user interface (fig. 12, 13, 17, 20; examiner’s note: each hierarchies such as Customer order, Employee has multiple proprieties association with them such as Ship date, Order Date in the Customer order hierarchy and SSN in the Employee hierarchy); and
(d) a graphical component allowing the user to commit the requested data update via the graphical user interface (0192, After editing a record, the user can cancel the changes by clicking the Cancel button or choose to save the changes to the underlying table by clicking the OK button]; examiner’s note: the updates are saved which is committing the change);
and receiving, at the graphical user interface, an input indicating a commitment to the requested data update or commitment to a revision of the requested data update (fig. 48; 50; 51; [0307, 0309]; examiner’s note: the user input the data into the system and by clicking the OK button the user is committed to the requested updated).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify COSBY’s invention which teaches updating hierarchies to include Kesler which teaches identifying the data and properties that needs to be updated in the hierarchies and also displaying the violations of rules. COSBY, Kesler are in the same field of invention because all of them teach updating hierarchies. One would have been motivated to make this modification because it 
COSBY and Kesler in combination do not explicitly teach and (e) graphical representations identifying a reference data overlap between the one or more data hierarchies associated with the first application, the additional data hierarchies associated with the external applications, and the hierarchical master data store.
However, Soni teaches (e) graphical representations Identifying a reference data overlap between the one or more data hierarchies associated with the first application, the additional data hierarchies associated with the external applications, and the hierarchical master data store ([0013, 0031]; [0036, descriptive attributes and/or properties of an associated object in each source and/or shared attributes and/or properties, such as overlapping portions for example between all the sources of information associated with client 104]; [0033, a data change made by a single master to shared data can be automatically propagated to the other data sources using the shared data and the data associated with the master change]; [0034]; examiner's note: the overlaps between plurality of systems are identified, the master data hierarchy which stores the master tile and the other system that overlaps with the other sources are identified).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify COSBY’s invention which teaches updating hierarchies to include Kesler which teaches identifying the data and properties that needs to be updated in the hierarchies and also displaying the violations of rules to include Soni which teaches identifying overlapping data between systems. COSBY, 
COSBY, Kesler, Soni in combination do not explicitly teach a preview of a potential future state of the one or more data hierarchies or additional data hierarchies if the request to update data within the one or more data hierarchies were to be committed.
However, Segler teaches a preview of a potential future state of the one or more data hierarchies or additional data hierarchies if the request to update data within the one or more data hierarchies were to be committed (col. 11, lines 27-35; computing device may provide the preview materialization of the data structure to other edit users to enable those edit users to "preview" what a materialization of the data structure will look like before or after one or more of the changes are applied; the data are in the hierarchies and COSBY also teaches data hierarchies in [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify COSBY’s invention which teaches updating hierarchies to include Kesler which teaches identifying the data and properties that needs to be updated in the hierarchies and also displaying the violations of rules to include Soni which teaches identifying overlapping data between systems to include Segler which teaches previewing data. COSBY, Kesler, Soni and Segler are in the same field of invention because all of them teach updating hierarchies. One would have been motivated to make this modification because it provides predictable results such 
COSBY, Kesler, Soni and Segler do not in combination explicitly teach a first graphical pane, wherein the first graphical pane is located in a center position of the graphical user interface; a second graphical pane, wherein the second graphical pane is located in a left position of the graphical user interface; a third graphical pane, wherein the third graphical pane is located in a right position of the graphical user interface. 
However, Ahmed teaches a first graphical pane, wherein the first graphical pane is located in a center position of the graphical user interface (fig. 16, 17; [0334]; examiner’s note: the center pane is the first graphical pane); a second graphical pane, wherein the second graphical pane is located in a left position of the graphical user interface (fig. 16, 17, [0334]; examiner’s note: the left pane is second graphical pane); a third graphical pane, wherein the third graphical pane is located in a right position of the graphical user interface (fig. 16, [0334]; examiner’s note: the right pane is the third graphical pane). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify COSBY’s invention which teaches updating hierarchies to include Kesler which teaches identifying the data and properties that needs to be updated in the hierarchies and also displaying the violations of rules to include Soni which teaches identifying overlapping data between systems to include Segler which teaches previewing data to include Ahmed which teaches multiple graphical pane. COSBY, Kesler, Soni, Segler and Ahmed are in the same field of invention because all of them teach updating hierarchies. One would have been 

With respect to claim 4, COSBY, Kesler, Soni, Segler, Ahmed in combination teach the method of claim 1, COSBY further teaches wherein determining the additional data hierarchies affected by the requested data update (0010; determine additional centralized hierarchies affected by the change]; examiner's note: the system identifies the affected other hierarchies) comprises:
retrieving, from a hierarchy management server associated with the hierarchical master data store, data identifying the external applications as subscribers to the one or more shared master data dimensions affected by the requested data update (0051, Because hierarchy management program 520 can instantiate centralized hierarchies from a master set of reference data representing multiple hierarchies of subscribing systems, changes to particular hierarchies can be propagated to other hierarchies and can be validated across hierarchies]; examiner's note: each hierarchy has its subscribing nodes, therefore, the subscribing node are also affected in the hierarchy).

With respect to claim 5, COSBY, Kesler, Soni, Segler, Ahmed in combination teach the method of claim 1, COSBY further teaches wherein the data hierarchies associated with the first application, and the additional data hierarchies associated with the external applications, each have an associated set of data rules and validations applicable to their respective data hierarchies ([0048, The 

With respect to claim 6, COSBY, Kesler, Soni, Segler, Ahmed in combination teach the method of claim 5, COSBY further teaches further comprising: within a first external data hierarchy associated with a first external application, resulting from the requested data update (0058; examiner’s note: the user can update multiple hierarchies associated with the first application and can also change the hierarchy that is affected by the updated and they are external application);
transmitting a notification indicating a violation of a data rule, to an administrator account associated with the first external application ((0052]; [0091, The hierarchy management program can therefore notify the user that the "NewCost" piece of reference data does not meet a particular criteria associated with the "DataEntry" hierarchy even the though the "NewCost" piece of reference data may be legal in the "England" hierarchy]; examiners note: notifying the user that the requested data update is not valid which is a violation of a data rule).
COSBY, Soni and Segler in combination do not explicitly teach generating and outputting, via the graphical interface, an indication of a violation of a data rule; receiving, via the graphical interface, an instruction to commit the requested data update.
However, Kesler teaches generating and outputting, via the graphical interface, an indication of a violation of a data rule ([(0316, When a business rule is 
receiving, via the graphical interface, an instruction to commit the requested data update (0192, After editing a record, the user can cancel the changes by clicking the Cancel button or choose to save the changes to the underlying table by clicking the OK button]; examiner’s note: saving the changes is committing the update).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify COSBY’s invention which teaches updating hierarchies to include Kesler which teaches identifying the data and properties that needs to be updated in the hierarchies and also displaying the violations of rules to include Soni which teaches identifying overlapping data between systems to include Segler which teaches previewing data.  COSBY, Kesler, Soni, Segler are in the same field of invention because all of them teach updating hierarchies. One would have been motivated to make this modification because it provides predictable results such as to identify the data that needs to be updated in the hierarchy and identify the violated rules to update data properly.

With respect to claim 7, COSBY, Kesler, Soni, Segler, Ahmed in combination teach the method of claim 1, COSBY further teaches wherein receiving the request to update the data within the data hierarchies associated with the first application ([0047]; examiners note: the first hierarchy is changed, therefor, there is a change request) comprises:
receiving a first request, via the first application, to update data within a first data hierarchy maintained by the first application ([(0047]; examiners note: the first hierarchy is changed, therefor, there is a change request]; [0051; adding a "NewCost" cost center to the "DE3" cost center group in hierarchy 444, the new cost center can be added to hierarchy 444 at financial system 504]; examiner’s note: the hierarchy 444 is associated with the first application financial system 504 and it receives request to update the data); and
receiving a second request, via a second application of the one or more external applications, to update data within a second data hierarchy maintained by the second application ([0051]; examiners note: the financial system 504 is the first application and the financial system 502 is the external system; 0050; the affected second hierarchy is also updated), wherein a shared data mapping exists between the first data hierarchy and the second data hierarchy ([0051; 0052]; examiner's note: the updates that affects other hierarchies are also determined therefore, there is a shared mapping exists in the hierarchies).

Claim 8 encompasses the same scope of limitation of claim 1, in additions of one or more processor, and a memory (0087). Therefore, claim 8 is rejected on the same basis of rejection of claim 1.

Claim 11 rejected on the same basis of rejection of claim 4.
Claim 12 is rejected on the same basis of rejection of claim 5.
Claim 13 is rejected on the same basis of rejection of claim 6.


Claim 15 encompasses the same scope of limitation of claim 1, in additions of non-transitory computer medium (0087). Therefore, claim 15 is rejected on the same basis of rejection of claim 1.

Claim 18 is rejected on the same basis of rejection of claim 4.
Claim 19 is rejected on the same basis of rejection of claim 5.
Claim 20 is rejected on the same basis of rejection of claim 6.

Claims 2, 3, 9, 10, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSBY et al. (US 2008/0109458) and in view of Kesler et al. (US 20090031230) and in view of Soni et al. (US 2010/0211741) and in view of Segler et al. (US 10,853,331) and Ahmed et al. (US 2003/0179227) and in view of Hoang et al. (US 2007/0156767) 

With respect to claim 2, COSBY, Kesler, Soni, Segler and Ahmed in combination teach the method of claim 1, COSBY further teaches wherein receiving the request to update the data within the data hierarchies associated with the first application (0047; examiner’s note: updating the data) comprises: receiving a first request, via a first execution session of the first application, to update the data within the data hierarchies (0051; 0052; examiners note: updating the data by the first application is the first session); and
receiving a second request, via a second execution session of the first application, to update the data within the data hierarchies (0052; examiners note: updating the data by the second application is the second session),
COSBY, Kesler, Soni, Segler, Ahmed do not explicitly teach wherein the graphical interface includes concurrently displayed sets of graphical representations identifying the requested data updates for both the first request and the second request.
However, Hoang teaches wherein the graphical interface includes concurrently displayed sets of graphical representations identifying the requested data updates for both the first request and the second request (fig. 8; 0070; examiner's note: the hierarchies are displayed concurrently and the data are identified).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify COSBYs invention which teaches updating hierarchies to include Kesler which teaches identifying the data and properties that needs to be updated in the hierarchies to include Soni which teaches identifying overlapping data between systems to include Ahmed which teaches placing multiple panes into specific positions to include Hoang which teaches displaying two hierarchies concurrently to include Segler which teaches data preview to include multiple graphical user interface. COSBY, Kesler, Soni, Segler and Hoang are in the same field of invention because all of them teach updating hierarchies. One would have been motivated to make this modification because it provides predictable results such as to display the hierarchies concurrently to identify the changes faster.

wherein the data updates requested by the first request (0052; examiner's note: the data update request to change the hierarchy) the data updates requested by the second request (0052; examiner's note: the affected hierarchy system data updates).
COSBY, Kesler, Segler and Ahmed in combination do not explicitly teach conflicting data update request.
However, Soni teaches conflicting data update request (0019, the client 104 can operate to detect whether overlapping or shared information of a shared portion of a data composite is different in different sources which can indicate a conflict or conflicts; examiner’s note: conflicting update requests are determined)]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify COSBY’s invention which teaches updating hierarchies to include Kesler which teaches identifying the data and properties that needs to be updated in the hierarchies and also displaying the violations of rules to include Soni which teaches identifying conflicts between systems to include Segler which teaches data preview to include Ahmed which teaches multiple panes into specific position to include Hoang which teaches displaying two hierarchies concurrently. COSBY, Kesler, Soni, Segler, Ahmed and Hoang are in the same field of invention because all of them teach updating hierarchies. One would have been motivated to make this modification because it provides predictable results such as to identify the data that needs to be updated in the hierarchy and identify the conflicts to update data properly.

Claim 9 is rejected on the same basis of rejection of claim 2.
Claim 10 is rejected on the same basis of rejection of claim 3.
Claim 16 is rejected on the same basis of rejection of claim 2.
Claim 17 is rejected on the same basis of rejection of claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/           Examiner, Art Unit 2159 

/William B Partridge/           Primary Examiner, Art Unit 2183